Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 2, 2015

                                      No. 04-14-00786-CV

              ESTATE OF MARY LUELLA CLAYTON HARDIE, Deceased,

                       From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2008-PC-2790
                           Honorable Tom Rickhoff, Judge Presiding

                                         ORDER
       Appellant attempts to appeal from a judgment signed April 14, 2014. The notice of
appeal was filed on October 28, 2014. Appellant claims that the notice of appeal is timely
because he did not receive notice of the final judgment until July 20, 2014.

       On December 3, 2014, appellee filed a Motion to Dismiss Appeal arguing that appellant
cannot rely on Rule 306a(4) because he received notice of the judgment 97 days after it was
signed, and the rule expressly provides that the time period for discovery of a final judgment
cannot extend beyond 90 days. TEX. R. CIV. P. 306a(4); Levit v. Adams, 850 S.W.2d 469, 470
(Tex. 1993).

        The Court has considered the motion to dismiss, as well as appellant’s response and
appellee’s reply. The Court agrees that appellant received notice of the signing of the final
judgment outside of the 90-day time period prescribed by Rule 306a(4), and that appellant
cannot rely on Rule 306a(4) to extend the time period for filing the notice of appeal. See TEX. R.
CIV. P. 306a(4); Levit, 850 S.W.2d at 470.

        The Court, however, has not determined whether appellant’s notice of appeal may be
construed as a notice of restricted appeal under Rule 30. See TEX. R. APP. P. 30. Accordingly,
appellant is ORDERED to show cause in writing showing that this court has jurisdiction to retain
this appeal on its docket as a restricted appeal under Rule 30. See id. Any response to this order
must specifically address whether appellant participated in the hearing that resulted in the
judgment complained of. The response must be filed within fifteen days of the date of this order.
See TEX. R. APP. P. 42.3(a), (c).

        All appellate deadlines are SUSPENDED pending our determination of whether we have
jurisdiction over this appeal.

                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court